Citation Nr: 0719112	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-03 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Entitlement to service connection for diabetes mellitus to 
include as secondary to exposure to Agent Orange.  

2. Entitlement to service connection for hypertension to 
include as secondary to diabetes mellitus. 

3. Entitlement to service connection for an aneurysm to 
include as secondary to hypertension.  

4. Entitlement to service connection for a spinal disability 
to include as secondary to aneurysm.

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty in 
the U.S. Air Force from May 1966 to October 1969, including 
service in South Korea from September 1968 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2002, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2007, the veteran failed to appear at a hearing 
before the Board.  In the absence of a timely request for 
postponement or a motion for a new hearing for good cause, 
the request for hearing is deemed withdrawn.  38 C.F.R. 
§ 20.704(d). 


FINDINGS OF FACT

1. The veteran did not serve in Vietnam and the record does 
not otherwise establish that he was exposed to Agent Orange 
while serving in South Korea as his unit has not been 
confirmed by the Department of Defense as having been exposed 
to Agent Orange  

2. Diabetes mellitus was not affirmatively shown to have had 
onset during service; diabetes mellitus was not manifested to 
a compensable degree within one year from the date of 
separation from service; diabetes mellitus, first diagnosed 
after service, is unrelated to an injury, disease, or event 
of service origin. 
 
3. Hypertension was not affirmatively shown to have had onset 
during service; hypertension was not manifested to a 
compensable degree within one year from the date of 
separation from service; hypertension, first diagnosed after 
service, is unrelated to an injury, disease, or event of 
service origin. 



4. An aneurysm of the brain was not affirmatively shown to 
have had onset during service; aneurysm of the brain was not 
manifested to a compensable degree within one year from the 
date of separation from service; aneurysm of the brain, first 
diagnosed after service, is unrelated to an injury, disease, 
or event of service origin. 

5. A spinal disability, arthritis of the cervical spine, was 
not affirmatively shown to have had onset during service; 
arthritis of the cervical spine was not manifested to a 
compensable degree within one year from the date of 
separation from service; a spinal disability, arthritis of 
the cervical spine, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin.


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in service, and 
diabetes mellitus as a chronic disease may not be presumed to 
have been incurred during service, and the presumption of 
exposure to Agent Orange does not apply.  38 U.S.C.A. 
§§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, (2006).  

2. Hypertension was not incurred in service, hypertension as 
a chronic disease may not be presumed to have been incurred 
during service, and diabetes mellitus is not a 
service-connected disability.  U.S.C.A. §§ 1110, 1112 (West 
2002): 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).  

3. An aneurysm of the brain was not incurred in service, an 
aneurysm of the brain as a chronic disease may not be 
presumed to have been incurred during service, and 
hypertension is not a service connected disability.  U.S.C.A. 
§§ 1110, 1112 (West 2002): 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).  

4. A spinal disability, arthritis of the cervical spine, was 
not incurred in service, arthritis of the cervical spine as a 
chronic disease may not be presumed to have been incurred 
during service, and an aneurysm is not a service-connected 
disability.   U.S.C.A. §§ 1110, 1112 (West 2002): 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in June 2002.  The veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  

The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included the 
general provision for the effective date of the claims, that 
is, the date of receipt of the claims.   

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).  

To the extent that the VCAA notice was deficient as to the 
degree of disability assignable, as the claims of service 
connection are denied, no disability rating can be awarded as 
a matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to this VCAA notice 
defect.   Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  In the absence of evidence 
establishing exposure to Agent Orange or an established 
event, injury or disease during service or during the 
presumptive period indicative of diabetes, hypertension, an 
aneurysm, or a spinal disability to include arthritis, 
neither a VA examination nor a medical opinion under 
38 C.F.R. § 3.159(c)(4) is necessary to fulfil the duty to 
assist in this case.  Also as the veteran has not identified 
any additional evidence pertinent to the claims, not already 
of record, and as there are no additional records to obtain, 
no further assistance to the veteran is required to comply 
with the duty to assist.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Basis

The veteran served in the United States Air Force and he was 
in Korea from September 1968 to October 1969 as a mail 
processing specialist with Detachment 110, USAFPACPCR, 
Headquarters Command, at Kwangju Air Force Base and Osan Air 
Force Base. 

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of diabetes mellitus, hypertension, 
aneurysm, or a spinal disability of the cervical spine.  When 
reported, urinalyses were negative for sugar or albumin and 
blood pressure readings were below 160 systolic and 90 
diastolic.  [Hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and systolic 
blood pressure is predominantly 160 mm. or greater.]  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

After service, private medical records, covering the period 
from 1981 to 1998, disclose that in July 1989 the veteran was 
hospitalized with the sudden onset of headaches.  A CT scan 
revealed a subarachnoid hemorrhage secondary to a ruptured 
anterior communicating artery aneurysm in the brain.  
Diabetes mellitus of adult onset and hypertension were first 
documented in August 1989.  In June 1998, chronic 
degenerative changes in the cervical spine, established by X-
ray, were reported.

In a statement, dated in November 2006, the veteran stated 
that he twice traveled to the demilitarized zone (DMZ) in 
South Korea during service.  On one occasion, he was going 
from Kimpo Air Force Base in Seoul to Osan Air Force Base 
when he got a ride with an Army driver, who stopped at the 
DMZ.  On another occasion, he accompanied an Army driver, who 
was going from Osan to Kimpo with a stop over at the DMZ, 
where he was told that the DMZ had been sprayed with Agent 
Orange.  The veteran also said that he was exposed to Agent 
Orange at Osan Air Force Base. 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For a veteran who served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, including diabetes mellitus, 
hypertension, brain hemorrhage or aneurysm, and arthritis are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.  



A veteran, who served in the Republic of Vietnam between 
January 1962 and May 1975, is presumed to have been exposed 
during such service to herbicide agents to include that which 
is commonly referred to as Agent Orange.  38 U.S.C.A. 
§ 1116(f).

The list of diseases that may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange includes diabetes mellitus of adult onset. 38 C.F.R. § 
3.309(e).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

The Department of Defense has confirmed that Agent Orange was 
used along the southern boundary of the DMZ in Korea from 
April 1968 through July 1969.  The Department of Defense has 
also identified specific units that were assigned or rotated 
to areas along the DMZ where Agent Orange was used.  For 
veterans, who served in the specific units identified by the 
Department of the Defense exposure to Agent Orange is 
conceded.  The units identified by the Department of the 
Defense were the combat brigades of the 2nd Infantry 
Division, the 3rd Brigade of the 7th Infantry Division, and 
the 4th Squadron, 7th Cavalry.  All the units were units of 
the United States Army.  There was also the United Nations 
Command Security Battalion.  No U.S. Air Force personnel were 
identified as having been exposed. 

Legal Analysis

On the basis of the service medical records neither diabetes 
mellitus, hypertension, an aneurysm, nor spinal disability, 
arthritis of the cervical spine, was affirmatively shown to 
be present during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

After service, diabetes mellitus, hypertension, and an 
aneurysm were first documented in 1989, and a spinal 
disability, arthritis of the cervical spine, was first 
document in 1998, well beyond the one-year presumptive period 
after separation from service in 1969 for manifestations of 
adult onset diabetes mellitus, hypertension, an aneurysm, or 
spinal disability, arthritis of the cervical spine, as a 
chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Also there is no competent evidence that relates either adult 
onset diabetes mellitus, hypertension, an aneurysm, or a 
spinal disability, arthritis of the cervical spine, first 
diagnosed after service beyond the presumptive period for a 
chronic disease, to service.  38 C.F.R. § 3.303(d).  

On the claim of service connection for diabetes mellitus, the 
remaining question is whether the veteran was exposed to 
Agent Orange in Korea.

The Department of Defense has confirmed that Agent Orange was 
used in Korea along the DMZ from April 1968 to July 1969.  
The Department of the Defense however has not identified any 
Air Force unit as having been exposed to Agent Orange in 
Korea and therefore the veteran's exposure to Agent Orange 
has not been officially established by the Department of the 
Defense. 

The veteran does state that he twice traveled to the DMZ 
while in South Korea during service.  Once, in going for 
Kimpo Air Force Base to Osan Air Force Base and once going 
from Osan Air Force to Kimpo Air Force Base.  The veteran 
also said that he was exposed to Agent Orange at Osan Air 
Force Base.  

In determining whether the veteran's statement is evidence of 
exposure to Agent Orange the Board may consider plausibility 
and consistency with other evidence of record.  See Caluza v. 
Brown, 7 Vet. App. 498, 510-12 (1995). 

As for the plausibility and consistency with other evidence 
of record, on the occasion when the veteran accepted a ride 
from Kimpo Air Force Base in Seoul to Osan Air Force Base 
with a stopover at the DMZ.  As the DMZ is north of Kimpo Air 
Force Base and as Osan Air Force Base is due south of Kimpo, 
the veteran would have had to gone north from Kimpo to the 
DMZ and then south by Kimpo to Osan.  The veteran's statement 
alone is not sufficiently detailed to make a factual 
determination as to the route the veteran took from Kimpo to 
Osan and in the absence of other evidence of record of such 
route, the Board finds the veteran's statement as to this 
trip to the DMZ not plausible. 

As for the plausibility and consistency with other evidence 
of record, on the occasion when the veteran accepted a ride 
from Osan Air Force Base to Kimpo Air Force Base with a 
stopover at the DMZ.  Again the Board does not find the 
statement plausible as the route from Osan to Kimpo is north 
and DMZ is further north than Kimpo.  In other words, the 
veteran's route would have taken him by Kimpo, his 
destination, before reaching the DMZ.  The veteran's 
statement alone is not sufficiently detailed to make a 
factual determination as to the route the veteran took from 
Osan to Kimpo and in the absence of other evidence of record, 
the Board finds the veteran's statement as to this trip to 
the DMZ not plausible.

As for the veteran's statement that he was exposed to Agent 
Orange at Osan Air Force Base, there is no evidence that 
Agent Orange was used at either Osan or Kwangju as the 
Department of Defense has not confirmed that the use of Agent 
Orange at any location other than at the DMZ. 

As the neither the official records of the Department of 
Defense, nor the locality of the veteran's assignments to 
Kwangju Air Force Base or Osan Air Force Base, nor the 
veteran's statement, which lacks plausibility and consistency 
with other evidence of record, places the veteran or his unit 
on the DMZ, where Agent Orange was used, the Board finds that 
the veteran was not in area along the DMZ where Agent Orange 
was used and therefore the presumption of service connection 
for diabetes mellitus due to exposure to Agent Orange under 
38 U.S.C.A. § 1116 does not apply. 

As for the questions of secondary service connection for 
hypertension due to diabetes mellitus, an aneurysm due to 
hypertension, and a spinal disability, arthritis of the 
cervical spine, as a complication of the aneurysm, as 
service-connection for diabetes mellitus has not been 
established, which is the antecedent condition upon which the 
theory of secondary is predicated, there is no factual or 
legal basis to the claims of secondary service connection and 
the claims of secondary service connection fail.  38 C.F.R. 
§ 3.310.  






In the absence of evidence that the veteran was exposed to 
Agent Orange, the preponderance of the evidence is against 
the claims, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for diabetes mellitus to include as 
secondary to exposure to Agent Orange is denied.  

Service connection for hypertension to include as secondary 
to diabetes mellitus is denied. 

Service connection for an aneurysm to include as secondary to 
hypertension is denied.  

Service connection for a spinal disability to include 
arthritis of the cervical spine to include as secondary to an 
aneurysm is denied.


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


